Exhibit 10.1

 
EMPLOYMENT AGREEMENT


Cendant Corporation and F. Robert Salerno (the "Executive") are parties to that
certain Employment Agreement effective as of August 1, 2003 (the “Prior
Agreement”).


WHEREAS, Cendant Corporation (which has been renamed Avis Budget Group, Inc.
(the “Company”) and the Executive agree to amend, restate and extend the Prior
Agreement as set forth herein (this “Agreement”); and


WHEREAS, the Company desires to employ the Executive as a full-time employee of
the Company and the Executive desires to serve the Company in such capacity.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


SECTION I
EFFECTIVENESS


This Agreement shall become effective as of May 31, 2006 (the “Effective Date”).
Upon the Effective Date, (i) the Prior Agreement shall terminate and be of no
further force or effect and (ii) this Agreement shall become effective.


SECTION II
EMPLOYMENT; POSITION AND RESPONSIBILITIES


The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, for the Period of Employment as provided in Section III
below and upon the terms and conditions provided in this Agreement. During the
Period of Employment, the Executive shall serve as the President and Chief
Operating Officer of the Company. During the Period of Employment, the Executive
shall report to, and be subject to the direction of the Chief Executive Officer
of the Company (the "Supervising Officer"). The Executive shall perform such
duties and exercise such supervision with regard to the business of the Company
as are associated with his position, as well as such additional duties as may be
prescribed from time to time by the Supervising Officer. The Executive shall,
during the Period of Employment, devote substantially all of his time and
attention during normal business hours to the performance of services for the
Company. The Executive shall maintain a primary office and conduct his business
in Parsippany, New Jersey (the “Business Office”), except for normal and
reasonable business travel in connection with his duties hereunder.
 

--------------------------------------------------------------------------------


In addition, effective upon the Effective Date, the Executive shall serve as a
member of the Company's Board of Directors (the "Board"); provided, however,
that the Executive’s continued service as a member of the Board shall at all
times remain subject to any and all nomination and election procedures in
accordance with the Company’s by-laws.


SECTION III
PERIOD OF EMPLOYMENT


The period of the Executive's employment under this Agreement (the "Period of
Employment") shall begin on the Effective Date and shall end on the third
anniversary of the Effective Date (the “Term”), subject to earlier termination
as provided in this Agreement. Effective upon the expiration of the Term,
Executive’s employment hereunder shall be deemed to be automatically extended
thereafter, upon the same terms and conditions, for an additional period of one
year (the “Additional Term”) commencing upon the expiration of the Term unless
either party shall have given written notice to the other, at least six (6)
months prior to the expiration of the Term (or, if applicable, the Additional
Term) of its intention not to extend the Period of Employment Period hereunder;
provided that any such notice of non-extension delivered by the Company to
Executive shall be deemed to constitute a Constructive Discharge (as defined
below) of the Executive.
 
SECTION IV
COMPENSATION AND BENEFITS


For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive shall be compensated as follows:


(a) Base Salary
 
The Company shall initially pay the Executive a fixed base salary ("Base
Salary") of not less than seven hundred thousand dollars ($700,000), per annum,
and thereafter the Executive shall be eligible to receive annual increases as
the Board deems appropriate, in accordance with the Company’s customary
procedures regarding salaries of senior officers. Base Salary shall be payable
according to the customary payroll practices of the Company, but in no event
less frequently than once each month.
 

--------------------------------------------------------------------------------


(b) Annual Incentive Awards


The Executive shall be eligible to earn a target Annual Bonus for each fiscal
year of the Company ending during the Employment Period (each, an "Annual
Bonus") equal to 100% of the Executive’s Base Salary for such fiscal year, if
the Company achieves the target performance goals established by the
Compensation Committee (the "Committee") for such fiscal year The Committee may
establish such metrics whereby the Executive may earn an Annual Bonus in excess
of the target Annual Bonus or an Annual Bonus less than the target Annual Bonus.


Any Annual Bonus that becomes payable to the Executive pursuant to this Section
shall be paid to the Executive as soon as reasonably practicable following
receipt by the Board of the audited consolidated financial statements of the
Company for the relevant fiscal year, but in no event later than two and a half
(2 ½) months following the end of the applicable fiscal year in which such
Annual Bonus was earned. The Executive shall be entitled to receive any Annual
Bonus that becomes payable in a lump sum cash payment, or, at his election, in
any form that the Board generally makes available to the Company’s executive
management team; provided that any such election is made by the Executive in
compliance with Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code") and the regulations promulgated thereunder.


(c) Long-Term Incentive Awards


The parties hereby acknowledge that (i) the Executive has been awarded a
long-term incentive equity award with a grant date value equal to three million
dollars ($3,000,000) (the "Initial Grant") and (ii) the Initial Grant shall be
subject to such terms and conditions, including relating to vesting conditions,
as determined by the Committee (but subject to accelerated vesting in accordance
with Section VIII below). During the Employment Period, the Executive shall be
eligible for long term incentive awards as determined by the Committee in its
discretion.


(d) Additional Benefits


The Executive shall be entitled to participate in all other compensation and
employee benefit plans or programs and receive all benefits and perquisites for
which salaried employees of the Company generally are eligible under any plan or
program now in effect, or later established by the Company, on a basis no less
favorable than as provided to any other similarly situated executive of the
Company. The Executive shall participate to the extent permissible under the
terms and provisions of such plans or programs, and in accordance with the terms
of such plans and program.
 

--------------------------------------------------------------------------------


SECTION V
BUSINESS EXPENSES


The Company shall reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement. The Executive shall comply with
such limitations and reporting requirements with respect to expenses as may be
established by the Company from time to time and shall promptly provide all
appropriate and requested documentation in connection with such expenses.
Further, the Executive will receive access to Company aircraft or alternative
air transportation, subject to applicable Company policies.


SECTION VI
DEATH AND DISABILITY


 The Period of Employment shall end upon the Executive's death. If the Executive
becomes Disabled (as defined below) during the Period of Employment, the Period
of Employment may be terminated at the option of the Executive upon notice of
resignation to the Company, or at the option of the Company upon notice of
termination to the Executive. For purposes of this Agreement, "Disability" shall
have the meaning set forth in Section 409A ("Code Section 409A") of the Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder. The Company's obligation to make payments to the Executive under
this Agreement shall cease as of such date of termination, except for Base
Salary and any Annual Bonus earned but unpaid as of the date of such
termination, and, in such event (a) each of the Executive’s then outstanding
options to purchase shares of Cendant Corporation common stock (including
options to purchase shares of Realogy common stock and Wyndham Worldwide
Corporation common stock (and their successors) resulting from the adjustment to
Cendant Corporation options in connection with the Company’s distributions of
all of the shares of common stock of Realogy Corporation and Wyndham Worldwide
Corporation (the "Adjusted Options")) shall become immediately and fully vested
and exercisable (to the extent not already vested) and, shall remain exercisable
during the extended post-termination exercise period set forth in the Prior
Agreement, (b) subject to the proviso set forth below, each option to purchase
shares of the Company common stock or stock appreciation right granted on or
after July 28th 2006, (excluding any Adjusted Option to acquire the Company
common stock) shall become immediately and fully vested and exercisable (to the
extent not already vested) and, notwithstanding any term or provision relating
to such option to the contrary, shall remain exercisable until the first to
occur of the third (3rd ) anniversary of the Executive’s termination of
employment and the original expiration date of such option or stock appreciation
rights, and (c) subject to the proviso set forth below, all other long-term
equity awards then outstanding shall become immediately vested; provided that,
for purposes of the preceding sentence, with respect to any
 

--------------------------------------------------------------------------------


awards that vest pursuant to performance criteria measured over a multi-year
period, with no interim vesting dates, such awards will instead be viewed as
awards which vest in equal pro rata installments on each respective anniversary
of the grant date, and accordingly, upon such termination event, such award will
become vested with respect to shares which would otherwise vested prior to such
termination date and within one year following such termination date; provided,
however, that the vesting of such awards shall not occur unless and until the
Company determines that all applicable performance goals have been attained (and
the Executive will receive such vesting at the same time, and on the same basis,
as other executive officers who are subject to the same performance goals). Upon
the Executive's termination due to death or Disability, the Executive and each
person who is his covered dependent at such time under the Company sponsored
health and dental plan shall remain eligible to continue to participate in such
plans (as they may be modified from time to time with respect to all senior
executive officers), or such other plans subsequently made available to senior
executive officers of the Company or any successor Company until the 2nd
anniversary of such termination of employment (such benefits, the "Continuation
of Health Benefits"). The executive does retain the right to participate in the
Avis, Inc. Retiree Health Care Plan per the 1992 Avis Board of Director’s
resolution.


SECTION VII
EFFECT OF TERMINATION OF EMPLOYMENT


(a) Without Cause Termination and Constructive Discharge. If the Executive's
employment terminates during the Period of Employment due to (i) a Without Cause
Termination, (ii) a Constructive Discharge (each as defined below) or (iii) the
Company providing the Executive notification under Section III of this Agreement
that it is not extending the Agreement for an Additional Term: (i) the Company
shall pay the Executive (or his surviving spouse, estate or personal
representative, as applicable), in accordance with paragraph (d) below, an
amount equal to 299% multiplied by the sum of (A) the Executive’s then current
Base Salary, plus (B) the Executive’s then current target Annual Bonus; (ii)
each of the Executive’s then outstanding Adjusted Options shall become
immediately and fully vested and exercisable (to the extent not already vested)
and in accordance with the terms and conditions applicable to such options set
forth in the Prior Agreement and shall remain exercisable for the extended
post-termination exercise period set forth in the Prior Agreement, (iii) subject
to proviso set forth in clause (iv) below, each option to purchase shares of the
Company common stock or stock appreciation right granted on or after the July
28th 2006 (excluding any Adjusted Option to acquire the Company common stock)
shall become immediately and fully vested and exercisable (to the extent not
already vested) and, notwithstanding any term or provision thereof to the
contrary, shall remain exercisable until the first to occur of the third (3rd )
anniversary of the Executive’s termination of employment and the original
expiration date of such option or stock appreciation right, and (iv) all other
long-term equity awards
 

--------------------------------------------------------------------------------


 
(including, without limitation, the restricted stock units) shall become
immediately vested; provided that, for purposes of the preceding sentence, with
respect to any awards that vest pursuant to performance criteria measured over a
multi-year period, with no interim vesting dates, such awards will instead be
viewed as awards which vest in equal pro rata installments on each respective
anniversary of the grant date, and accordingly, upon such termination event,
such award will become vested with respect to shares which would otherwise
vested prior to such termination date and within one year following such
termination date; provided, however, that the vesting of such awards shall not
occur unless and until the Company determines that all applicable performance
goals have been attained (and the Executive will receive such vesting at the
same time, and on the same basis, as other executive officers who are subject to
the same performance goals). Upon such termination, the Executive shall also be
entitled to the Continuation of Health Benefits and also be entitled to the
Avis, Inc. Retiree Health Care Plan per the 1992 Avis Board of Director’s
resolution.


(b) Termination for Cause; Resignation. If the Executive's employment terminates
due to a Termination for Cause or a Resignation, Base Salary and any Annual
Bonus earned but unpaid as of the date of such termination shall be paid to the
Executive in accordance with paragraph (d) below. Outstanding stock options and
other equity awards held by the Executive as of the date of termination shall be
treated in accordance with their terms. Except as provided in this paragraph,
the Company shall have no further obligations to the Executive hereunder.


(c) For purposes of this Agreement, the following terms have the following
meanings:


i. "Termination for Cause" means (a) the Executive’s willful failure to
substantially perform his duties as an employee of the Company or any subsidiary
(other than any such failure resulting from incapacity due to physical or mental
illness), (b) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company or any subsidiary, (c) the Executive’s
conviction of a felony or any crime involving moral turpitude (which conviction,
due to the passage of time or otherwise, is not subject to further appeal), (d)
the Executive’s gross negligence in the performance of his duties or (e) the
Executive purposefully or negligently makes (or has been found to have made) a
false certification to the Company pertaining to its financial statements.


ii. "Constructive Discharge" means (a) any material failure of the Company to
fulfill its obligations under this Agreement (including without limitation any
reduction of the Base Salary, as the same may be increased during the Period of
Employment, or other element of compensation) or any material diminution to the
Executive’s duties and responsibilities relating to service as an executive
officer, including if the Executive was immediately prior to a Corporate
Transaction an
 

--------------------------------------------------------------------------------


executive officer of a public company, the Executive ceasing to be an executive
officer of a public company, (b) the Business Office is relocated to any
location which is more than 30 miles from the city limits of Parsippany, New
Jersey, (c) after the occurrence of a Corporate Transaction, the Executive's
failure to become the Chief Executive Officer of the Company, or if the Company
is then a subsidiary, the Chief Executive Officer of the ultimate parent of the
Company or (d) the Executive is not nominated to be a member of the Board. The
Executive shall provide the Company a written notice of his intention to resign
within 60 days after the Executive knows or has reason to know of the occurrence
of any such event which notice describes the circumstances being relied on for
the termination with respect to this Agreement. With respect to clauses (a) and
(b) of this paragraph, the Company shall have ten (10) days after receipt of
such notice to remedy the event prior to the termination for Constructive
Discharge and, upon the timely remedy of such event, such event shall no longer
constitute a basis for Constructive Discharge.


iii. "Without Cause Termination" or “Terminated Without Cause” means termination
of the Executive's employment by the Company other than due to death,
disability, or Termination for Cause.


iv. “Resignation” means a termination of the Executive’s employment by the
Executive, other than in connection with a Constructive Discharge.


v. “Corporate Transaction” means either:


(a) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities and Exchange Act, as amended (the “Exchange Act”) (other than (A) the
Company, (B) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, and (C) any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Company common stock), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding voting securities
(excluding any person who becomes such a beneficial owner in connection with a
transaction immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board of the
entity surviving such transaction or, if the Company or the entity surviving the
transaction is then a subsidiary, the ultimate parent thereof); or
 

--------------------------------------------------------------------------------


(b) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least one-half (1/2) of the directors then still in
office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended.
 
(d) Conditions to Payment and Acceleration. All payments due to the Executive
under this Section VII shall be made as soon as practicable, but in no event
earlier than the date permitted under Section 409A of the Code, to the extent
such payment is subject to Section 409A of the Code; provided, however, that
such payments shall be subject to, and contingent upon, the execution by the
Executive (or his beneficiary or estate) of a release of claims against the
Company and its affiliates in such reasonable form determined by the Company in
its sole discretion. The payments due to the Executive under this Section VII
shall be in lieu of any other severance benefits otherwise payable to the
Executive under any severance plan of the Company or its affiliates.


SECTION VIII
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT


(a) The Executive shall, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and fully cooperate
with the Company and its affiliates as may be requested in connection with any
claims or legal action in which the Company or any of its affiliates is or may
become a party. After the Period of Employment, the Executive shall cooperate as
reasonably requested with the Company and its affiliates in connection with any
claims or legal actions in which the Company or any of its affiliates is or may
become a party. The Company agrees to reimburse the Executive for any reasonable
out-of-pocket expenses incurred by Executive by reason of such cooperation,
including any loss of salary, and the Company shall make reasonable efforts to
minimize interruption of the Executive’s life in connection with his cooperation
in such matters as provided for in this paragraph.


(b) The Executive recognizes and acknowledges that all information pertaining to
this Agreement or to the affairs; business; results of
 

--------------------------------------------------------------------------------


operations; accounting methods, practices and procedures; members; acquisition
candidates; financial condition; clients; customers or other relationships of
the Company or any of its affiliates ("Information") is confidential and is a
unique and valuable asset of the Company or any of its affiliates. Access to and
knowledge of certain of the Information is essential to the performance of the
Executive's duties under this Agreement. The Executive shall not during the
Period of Employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law. The Executive shall not make use of the Information for his
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates. The Executive shall also use his best efforts
to prevent the disclosure of this Information by others. All records, memoranda,
etc. relating to the business of the Company or its affiliates, whether made by
the Executive or otherwise coming into his possession, are confidential and
shall remain the property of the Company or its affiliates.


(c) (i) During the Period of Employment and for a two (2) year period following
any termination of employment (the "Restricted Period"), the Executive shall not
use his status with the Company or any of its affiliates to obtain loans, goods
or services from another organization on terms that would not be available to
him in the absence of his relationship to the Company or any of its affiliates.


(ii) During the Restricted Period, the Executive shall not make any statements
or perform any acts intended to have the effect of advancing the interest of any
existing competitors (or any entity the Executive knows to be a prospective
competitor) of the Company or any of its affiliates or in any way injuring the
interests of the Company or any of its affiliates. During the Restricted Period,
the Executive, without prior express written approval by the Board, shall not
engage in, or directly or indirectly (whether for compensation or otherwise) own
or hold proprietary interest in, manage, operate, or control, or join or
participate in the ownership, management, operation or control of, or furnish
any capital to or be connected in any manner with, any party which competes in
any way or manner with the business of the Company or any of its affiliates, as
such business or businesses may be conducted from time to time, either as a
general or limited partner, proprietor, common or preferred shareholder,
officer, director, agent, employee, consultant, trustee, affiliate, or
otherwise. The Executive acknowledges that the Company's and its affiliates'
businesses are conducted nationally and internationally and agrees that the
provisions in the foregoing sentence shall operate throughout the United States
and those countries in the world where the Company then conducts business or has
a plan to conduct business.



--------------------------------------------------------------------------------


(iii) During the Restricted Period, the Executive, without express prior written
approval from the Board, shall not solicit any members or the then-current
clients of the Company or any of its affiliates for any existing business of the
Company or any of its affiliates or discuss with any employee of the Company or
any of its affiliates information or operation of any business intended to
compete with the Company or any of its affiliates.


(iv) During the Restricted Period, the Executive shall not interfere with the
employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall the Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any person with which the
Executive may be affiliated, to engage, employ or compensate, any employee of
the Company or any of its affiliates. The Executive hereby represents and
warrants that the Executive has not entered into any agreement, understanding or
arrangement with any employee of the Company or any of its affiliates pertaining
to any business in which the Executive has participated or plans to participate,
or to the employment, engagement or compensation of any such employee.


(v) For the purposes of this Agreement, proprietary interest means legal or
equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 5% of any class
of equity interest in a publicly-held company and the term "affiliate" shall
include without limitation all subsidiaries and licensees of the Company.


(d) The Executive hereby acknowledges that damages at law may be an insufficient
remedy to the Company if the Executive violates the terms of this Agreement and
that the Company shall be entitled, upon making the requisite showing, to
preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section VIII without the necessity of showing
any actual damage or that monetary damages would not provide an adequate remedy.
Such right to an injunction shall be in addition to, and not in limitation of,
any other rights or remedies the Company may have. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section VIII.


(e) The period of time during which the provisions of this Section VIII shall be
in effect shall be extended by the length of time during which the Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company's application for injunctive relief.



--------------------------------------------------------------------------------


(f) The Executive agrees that the restrictions contained in this Section VIII
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive's agreement to comply with such restrictions, the
Company would not have entered into this Agreement.
 
SECTION IX
INDEMNIFICATION


The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company's incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding).


SECTION X
CERTAIN TAXES


Anything in this Agreement or in any other plan, program or agreement to the
contrary notwithstanding and except as set forth below, in the event that (i)
the Executive becomes entitled to any benefits or payments under Section VII
hereof and (ii) it shall be determined that any payment or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section X) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended, or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section X, if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Payments do not exceed 110% of the greatest amount (the “Reduced
Amount”) that could be paid to the Executive such that the receipt of Payments
would not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
the Executive and the Payments, in the aggregate, shall be reduced to the
Reduced Amount, provided, however, that the payments or benefits to be
eliminated in effecting such reduction shall be agreed upon between the Company
and the Executive. All determinations required to be made under this Section X,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at
 

--------------------------------------------------------------------------------


such determination, shall be made by Deloitte & Touche LLP or such other
certified public accounting firm as may be designated by the Company.


SECTION XI
MITIGATION


The Executive shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive's employment hereunder terminates.


SECTION XII
WITHHOLDING TAXES


The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from any payments under this Agreement all federal, state,
city or other taxes that shall be required pursuant to any law or governmental
regulation.


SECTION XIII
EFFECT OF PRIOR AGREEMENTS


This Agreement shall supersede any prior agreements between the Company and the
Executive (including but not limited to the Prior Agreement) hereof, and any
such prior agreement shall be deemed terminated without any remaining
obligations of either party thereunder.


SECTION XIV
CONSOLIDATION, MERGER OR SALE OF ASSETS


Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation which assumes this Agreement and all obligations and
undertakings of the Company hereunder. If (i) there is a merger, consolidation
or other business combination involving the Company, or (ii) all or
substantially all of the voting stock of the Company is held by another public
company, the term "the Company" shall mean the successor to the Company’s
business or assets referred to in (i) above or such public company referred to
in (ii) above, and this Agreement shall continue in full force and effect.
Notwithstanding the foregoing, the Company shall require any successor thereto,
by agreement in form and substance reasonably satisfactory to the Executive to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to
 
 

--------------------------------------------------------------------------------


perform it if no such succession had taken place. Failure of the Company to
obtain such agreement prior to the effectiveness of any such succession shall be
a breach of the Agreement and shall entitle the Executive to compensation from
the Company in the same amount and on the same terms as Executive would be
entitled hereunder if the Company had terminated Executive’s employment Without
Cause as described herein, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the date of termination.


SECTION XV
MODIFICATION


This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement shall be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver for the future or act on anything other than that which is
specifically waived.


SECTION XVI
GOVERNING LAW


This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement shall be governed by
the internal laws of that state.


SECTION XVII
ARBITRATION


(a) Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VIII for which the
Company may, but shall not be required to, seek injunctive relief) shall be
finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided. After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.



--------------------------------------------------------------------------------


(b) The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.


(c) Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion its fees and expenses and the reasonable attorneys' fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator shall
be borne equally by each party, and each party shall bear the fees and expenses
of its own attorney.


(d) The parties agree that this Section XVII has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XVII shall be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.


(e) The parties shall keep confidential, and shall not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.


SECTION XVIII
SURVIVAL


Sections VIII, IX, X, XI, XII and XIII shall continue in full force in
accordance with their respective terms notwithstanding any termination of the
Period of Employment.


SECTION XIX
SEPARABILITY


All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding shall in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision shall be
deemed modified so that it shall be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it
 

--------------------------------------------------------------------------------


 
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Agreement as limited.
 
*****


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.



         
AVIS BUDGET GROUP, INC.

 
 
 
/s/ Mark Servodidio              
                            By:  Mark Servodidio
                            Title:  Executive Vice President, Human Resources
 
 
                        F. ROBERT SALERNO
 


/s/ F. Robert Salerno            
 